DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0185563 (Stephens) in view of US 6,798,567 (Feldman) and US 2010/0158532 (Goto)

Regarding claim 1, Stephens teaches an optical node comprising: 
an Optical Add-Drop Multiplexer (OADM) multiplexer including a channel holder source (FIG. 3: compensating light source 30/22); 
an optical amplifier connected to the OADM multiplexer and to a fiber span: 
an Optical Channel Monitor (OCM) configured to monitor optical spectrum (FIG. 3: splitter/distributor 28 providing a monitoring signal to controller 32) before and after the optical amplifier; and 
a controller (FIG. 3: controller 32) configured to 
obtain data associated with the fiber span including measurements from the OCM (FIG. 3: obtain data via splitter 28), 
determine settings of the channel holder source needed to meet a target launch power profile for the fiber span ([0050] and [0055]-[0057]), and 
configure the channel holder source based on the determined settings (FIG. 3: controller 32 controls the compensating light source 22/30).

FIG. 3 is reproduced for reference.

    PNG
    media_image1.png
    514
    289
    media_image1.png
    Greyscale



OADM;
Stephens teaches to control the compensation channel in order to compensate for variations in optical power.  See, for example:
[0029] Compensating, or control, channels can be provided to compensate for input power/gain variations within each of the sub-bands. The compensating channels can be at wavelengths within or outside the wavelength range of the compensated sub-band. The compensating channel sources can be responsive to power variations in more than one sub-band. In various embodiments, the power in two or more compensating channels can be varied to maintain an average gain in the remaining signal channels or total optical signal power.
FIG. 3 of Stephens teaches the use of a compensating light source 22/30 and controller 32 in a transmitter node.  Stephens also teaches that the invention may be implemented introduced in different parts of a network, including an OADM.  See, for example:
[0030] The compensating channels can be introduced at nodes, which include optical components, such as transmit and/or receive terminals, optical routers, switches, and add/drop devices, or at other monitoring points in the link including amplifier sites. Likewise, the compensating channels can be removed at various monitoring points and reinserted to provide flexibility in the control of each sub-band throughout the optical link.
It would have been obvious that the invention can be modified in the manner taught in the application, such as by locating the controller 32 and compensating light source 30/22 in an OADM.

Functionality of the Controller.
The controller is generally taught at:
[0050] Source controllers 32 are configured to receive the monitoring signal within respective sub-bands and control the optical compensation sources 30 in response to the monitoring signals. Alternatively, the source controllers 32 can be configured to control the plurality of compensation sources 30 in response to the total optical signal power or a combination of the sub-band and total powers.

[0055] The optical signal controller 12 can be configured to maintain a substantially constant optical signal power distribution in optical links 15. A constant optical power distribution in the links 15, facilitates substantially constant optical amplifier gain performance. Thus, the gain of the individual signal channel being transmitted through the link 15 can be controlled to a substantially constant value, if desired. In addition, the power of the individual signal channels can be controlled to maintain uniform and non-uniform gain profiles over the wavelength range as may be desired.

[0056] In various embodiments, the optical signal controller 12 employs a plurality of compensating channels to maintain a substantially constant gain profile for the optical signal in the link 15. The compensating channel wavelengths .lambda..sub.ci can be within or outside corresponding sub-band wavelength ranges of the optical signals being transmitted in the link 15. For example, the wavelength range of the signal channels in the link 15 could be divided into four adjacent sub-bands, each of which include a compensating channel at a wavelength within the sub-band. The compensating channels can be controlled in feed-forward or feedback schemes and can also be used in various AGC and APC schemes used to control the individual amplifiers.

[0057] The optical signal controller 12 is generally configured to compensate for power changes within the sub-bands of the optical signal before the amplifier gain profile is substantially impacted. For example, the optical signal controller 12 responds to a sudden reduction of the optical power within a sub-band by increasing the optical power supplied by the optical compensating source 30 associated with that sub-band. Likewise, if an increase in optical power is detected in the sub-band, the controller 12 must decrease the optical power output supplied by the compensating source 30 on a similar time scale.
In other words, Stephens teaches to obtain data associated with the fiber span including measurements from the OCM, determine settings of the channel holder source needed to meet a target launch power profile for the fiber span (e.g., increase or decrease relevant compensating source), and configure the channel holder source based on the determined settings.

Optical Amplifier, Optical Fiber.
Stephens teaches that the invention may be implemented introduced in different parts of a network, including an OADM (e.g., see [0030]).  [0030] also teaches that the invention may be implemented in an amplifier ([0030] “The compensating channels can be introduced at nodes, which include … amplifier sites.”).
Feldman teaches that it was known to use optical amplifiers in optical communications systems connected by optical fiber, to monitor the power level, and to control the power level so that it is maintained within a desired range.  In particular, it contemplates power transients caused by the addition and removal of channels at an OADM, which cause signal degradation.  See, for example, col. 1, third paragraph:
(6) As the WDM signal travels through an optical network, it gradually fades and must be amplified at various points along its route. Optical amplifiers are typically provided throughout the optical network to maintain optical signal levels at their correct power settings. Transients caused by the instantaneous addition or removal of one or more individual optical information channels by an add/drop multiplexer or other device will affect the power of the WDM signal. Such transients can cause some channels to have power levels that are too high or low with respect to other channels. These transients can cause substantial degradation in the system's bit error rate and may affect service of the optical network.
To do this, Feldman teaches controllers 216, 220 that monitor 202, 212, 222 optical signals both before and after an amplifier 202, and control optical sources 206, 208 in response to the sensed signals.  See FIG. 2:

    PNG
    media_image2.png
    688
    517
    media_image2.png
    Greyscale

In other words, it was known to monitor the optical fiber both before and after an optical amplifier when inserting or removing optical power into the system (e.g., with optical pumps or from an OADM).  FIG. 2 also illustrates the use of optical fiber 203 connecting the optical components in the network.  See also col. 4, third full paragraph:
(11) Controller 220 is further coupled to a pump controller/driver 216 and, optionally, a supervisory control circuit 218. The pump controller/driver 216 adjusts the bias circuitry (not shown) of the optical amplifier 204 and Raman pumps 206 and 208 in order to achieve a desired power per channel of the optical signal. Supervisory control circuit 218 is optionally used to carry out specified control and management functions. In particular, supervisory control circuit 218 transmits a supervisory signal along optical fiber path 203 to the next network element on the optical transmission line. In another embodiment, supervisory control circuit 218 transmits the supervisory signal along another optical fiber path (not shown). As described in more detail below, the present invention optionally employs the supervisory signal to notify network elements downstream from a transient of the occurrence of the transient. This allows downstream network elements to adjust their power levels.
It would have been obvious, when the invention of Stephens is used in an OADM with an amplifier, to monitor both before an after the amplifier as taught in Feldman so as to ensure that the optical power is within the desired range.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the controller will get the benefit of signal data from both before and after the amplifier when determining how to control the input optical signal).

Amp in Same Node as OADM.
Furthermore, it was known that an optical amplifier can be part of (or in the same node as) an OADM node.  See, for example, Goto at FIG. 14A:

    PNG
    media_image3.png
    736
    390
    media_image3.png
    Greyscale

See also 
[0036] FIG. 14A is a diagram illustrating an OADM node. An OADM node 1700 has a pre-amplifier 1701A, a demultiplexer 1702A subsequently and a multiplexer 1702B further subsequently. An optical signal is added/dropped between the demultiplexer 1702A and multiplexer 1702B. The multiplexer 1702B is followed by a post-amplifier 1703.
See also the embodiments in FIGS. 3, 5, 6, and 15A.  
Furthermore, Goto also teaches monitoring the signals both before and after the amplifier, and using the monitored signals to control the power level.  See, for example, FIG. 1:

    PNG
    media_image4.png
    855
    605
    media_image4.png
    Greyscale

See also
[0047] The control parameter calculator 110 receives the information of the optical powers P1 to P3 in the wavelengths on the channel detected by the first optical power monitor 103 and a total power P_post of all of the channels detected by the second optical power monitor 107. The control parameter calculator 110 pre-stores the settings of a target signal level Ptgt [dBm] for level correction on an optical signal, a pass bandwidth BW [nm] of a filter used in the demultiplexer and multiplexer. The control parameter calculator 110 further receives the information of the OSNRs (of OSNR 1 to OSNR 3) in wavelengths .lamda. (of .lamda.1 to .lamda.3) on channels from the outside. On the basis of the information, the control parameter calculator 110 controls over [2] above, that is, controls with separate control signals V1 to V3 the attenuation amount of light in the VOAs 101A to 101C on the channels through a VOA controller 111. The control parameter calculator 110 further controls [1] above, that is, collectively controls with a control signal P_alc the output level of the post-amplifier 105 through an amplifier output level controller 112.
This is similar to the teaching of Feldman to monitor and control the power level to a predetermined level.
It would have been obvious from Goto that the OADM can be implemented in a known manner, such as with an amplifier in the OADM node, monitoring data before and after the amplifier, and using the monitored data to control the optical power level.  In particular, all of the art is in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the optical signals will be amplified by the amplifier(s)).   



Regarding claim 11, Stephens teaches a method implemented in an optical node that includes an Optical Add-Drop Multiplexer (OADM) multiplexer including a channel holder source (FIG. 3: compensating light source 30/22), an optical amplifier connected to the OADM multiplexer and to a fiber span, and an Optical Channel Monitor (OCM) configured to monitor optical spectrum (FIG. 3: splitter/distributor 28 providing a monitoring signal to controller 32) before and after the optical amplifier, the method comprising:
obtaining data associated with the fiber span including measurements from the OCM (FIG. 3: obtain data via splitter 28), 
determining settings of the channel holder source needed to meet a target launch power profile for the fiber span ([0050] and [0055]-[0057]), and
configuring the channel holder source based on the determined settings (FIG. 3: controller 32 controls the compensating light source 22/30).

Claim 11 is a method of operation of the apparatus of claim 1.  FIG. 3 is reproduced for reference.

    PNG
    media_image1.png
    514
    289
    media_image1.png
    Greyscale


OADM;
Stephens teaches to control the compensation channel in order to compensate for variations in optical power.  See, for example:
[0029] Compensating, or control, channels can be provided to compensate for input power/gain variations within each of the sub-bands. The compensating channels can be at wavelengths within or outside the wavelength range of the compensated sub-band. The compensating channel sources can be responsive to power variations in more than one sub-band. In various embodiments, the power in two or more compensating channels can be varied to maintain an average gain in the remaining signal channels or total optical signal power.
FIG. 3 of Stephens teaches the use of a compensating light source 22/30 and controller 32 in a transmitter node.  Stephens also teaches that the invention may be implemented introduced in different parts of a network, including an OADM.  See, for example:
[0030] The compensating channels can be introduced at nodes, which include optical components, such as transmit and/or receive terminals, optical routers, switches, and add/drop devices, or at other monitoring points in the link including amplifier sites. Likewise, the compensating channels can be removed at various monitoring points and reinserted to provide flexibility in the control of each sub-band throughout the optical link.
It would have been obvious that the invention can be modified in the manner taught in the application, such as by locating the controller 32 and compensating light source 30/22 in an OADM.

Functionality of the Controller.
The controller is generally taught at:
[0050] Source controllers 32 are configured to receive the monitoring signal within respective sub-bands and control the optical compensation sources 30 in response to the monitoring signals. Alternatively, the source controllers 32 can be configured to control the plurality of compensation sources 30 in response to the total optical signal power or a combination of the sub-band and total powers.

[0055] The optical signal controller 12 can be configured to maintain a substantially constant optical signal power distribution in optical links 15. A constant optical power distribution in the links 15, facilitates substantially constant optical amplifier gain performance. Thus, the gain of the individual signal channel being transmitted through the link 15 can be controlled to a substantially constant value, if desired. In addition, the power of the individual signal channels can be controlled to maintain uniform and non-uniform gain profiles over the wavelength range as may be desired.

[0056] In various embodiments, the optical signal controller 12 employs a plurality of compensating channels to maintain a substantially constant gain profile for the optical signal in the link 15. The compensating channel wavelengths .lambda..sub.ci can be within or outside corresponding sub-band wavelength ranges of the optical signals being transmitted in the link 15. For example, the wavelength range of the signal channels in the link 15 could be divided into four adjacent sub-bands, each of which include a compensating channel at a wavelength within the sub-band. The compensating channels can be controlled in feed-forward or feedback schemes and can also be used in various AGC and APC schemes used to control the individual amplifiers.

[0057] The optical signal controller 12 is generally configured to compensate for power changes within the sub-bands of the optical signal before the amplifier gain profile is substantially impacted. For example, the optical signal controller 12 responds to a sudden reduction of the optical power within a sub-band by increasing the optical power supplied by the optical compensating source 30 associated with that sub-band. Likewise, if an increase in optical power is detected in the sub-band, the controller 12 must decrease the optical power output supplied by the compensating source 30 on a similar time scale.
In other words, Stephens teaches to obtain data associated with the fiber span including measurements from the OCM, determine settings of the channel holder source needed to meet a target launch power profile for the fiber span (e.g., increase or decrease relevant compensating source), and configure the channel holder source based on the determined settings.

Optical Amplifier, Optical Fiber.
Stephens teaches that the invention may be implemented introduced in different parts of a network, including an OADM (e.g., see [0030]).  [0030] also teaches that the invention may be implemented in an amplifier ([0030] “The compensating channels can be introduced at nodes, which include … amplifier sites.”).
Feldman teaches that it was known to use optical amplifiers in optical communications systems connected by optical fiber, to monitor the power level, and to control the power level so that it is maintained within a desired range.  In particular, it contemplates power transients caused by the addition and removal of channels at an OADM, which cause signal degradation.  See, for example, col. 1, third paragraph:
(6) As the WDM signal travels through an optical network, it gradually fades and must be amplified at various points along its route. Optical amplifiers are typically provided throughout the optical network to maintain optical signal levels at their correct power settings. Transients caused by the instantaneous addition or removal of one or more individual optical information channels by an add/drop multiplexer or other device will affect the power of the WDM signal. Such transients can cause some channels to have power levels that are too high or low with respect to other channels. These transients can cause substantial degradation in the system's bit error rate and may affect service of the optical network.
To do this, Feldman teaches controllers 216, 220 that monitor 202, 212, 222 optical signals both before and after an amplifier 202, and control optical sources 206, 208 in response to the sensed signals.  See FIG. 2:

    PNG
    media_image2.png
    688
    517
    media_image2.png
    Greyscale

In other words, it was known to monitor the optical fiber both before and after an optical amplifier when inserting or removing optical power into the system (e.g., with optical pumps or from an OADM).  FIG. 2 also illustrates the use of optical fiber 203 connecting the optical components in the network.  See also col. 4, third full paragraph:
(11) Controller 220 is further coupled to a pump controller/driver 216 and, optionally, a supervisory control circuit 218. The pump controller/driver 216 adjusts the bias circuitry (not shown) of the optical amplifier 204 and Raman pumps 206 and 208 in order to achieve a desired power per channel of the optical signal. Supervisory control circuit 218 is optionally used to carry out specified control and management functions. In particular, supervisory control circuit 218 transmits a supervisory signal along optical fiber path 203 to the next network element on the optical transmission line. In another embodiment, supervisory control circuit 218 transmits the supervisory signal along another optical fiber path (not shown). As described in more detail below, the present invention optionally employs the supervisory signal to notify network elements downstream from a transient of the occurrence of the transient. This allows downstream network elements to adjust their power levels.
It would have been obvious, when the invention of Stephens is used in an OADM with an amplifier, to monitor both before an after the amplifier as taught in Feldman so as to ensure that the optical power is within the desired range.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the controller will get the benefit of signal data from both before and after the amplifier when determining how to control the input optical signal).

Amp in Same Node as OADM.
Furthermore, it was known that an optical amplifier can be part of (or in the same node as) an OADM node.  See, for example, Goto at FIG. 14A:

    PNG
    media_image3.png
    736
    390
    media_image3.png
    Greyscale

See also 
[0036] FIG. 14A is a diagram illustrating an OADM node. An OADM node 1700 has a pre-amplifier 1701A, a demultiplexer 1702A subsequently and a multiplexer 1702B further subsequently. An optical signal is added/dropped between the demultiplexer 1702A and multiplexer 1702B. The multiplexer 1702B is followed by a post-amplifier 1703.
See also the embodiments in FIGS. 3, 5, 6, and 15A.  
Furthermore, Goto also teaches monitoring the signals both before and after the amplifier, and using the monitored signals to control the power level.  See, for example, FIG. 1:

    PNG
    media_image4.png
    855
    605
    media_image4.png
    Greyscale

See also
[0047] The control parameter calculator 110 receives the information of the optical powers P1 to P3 in the wavelengths on the channel detected by the first optical power monitor 103 and a total power P_post of all of the channels detected by the second optical power monitor 107. The control parameter calculator 110 pre-stores the settings of a target signal level Ptgt [dBm] for level correction on an optical signal, a pass bandwidth BW [nm] of a filter used in the demultiplexer and multiplexer. The control parameter calculator 110 further receives the information of the OSNRs (of OSNR 1 to OSNR 3) in wavelengths .lamda. (of .lamda.1 to .lamda.3) on channels from the outside. On the basis of the information, the control parameter calculator 110 controls over [2] above, that is, controls with separate control signals V1 to V3 the attenuation amount of light in the VOAs 101A to 101C on the channels through a VOA controller 111. The control parameter calculator 110 further controls [1] above, that is, collectively controls with a control signal P_alc the output level of the post-amplifier 105 through an amplifier output level controller 112.
This is similar to the teaching of Feldman to monitor and control the power level to a predetermined level.
It would have been obvious from Goto that the OADM can be implemented in a known manner, such as with an amplifier in the OADM node, monitoring data before and after the amplifier, and using the monitored data to control the optical power level.  In particular, all of the art is in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the optical signals will be amplified by the amplifier(s)).   




Allowable Subject Matter
Claims 2-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
US 2014/0160919 (Kar) teaches that is was known to monitor a channel and, when detecting a failure, activate a standby transmitter and switch over to the standby transmitter.  See, for example, 
  [0057] The method includes monitoring a Layer 2 interface for failures, at block 771. A failure is detected on the Layer 2 interface, at block 772. The Layer 2 interface is shut down in response to detecting the failure, at block 773. At block 774, the active network element communicates with a standby network element over an inter-chassis communication channel, in response to detecting the failure on the Layer 2 interface, to implement a switchover in which the standby network element is to become the new active network element to handle sessions previously handled by the active network element.

US 6,515,777 (Arnold) at FIG. 1 illustrates a node including an optical switch 3 which can be part of an optical add/drop multiplexer (OADM).  

    PNG
    media_image5.png
    717
    397
    media_image5.png
    Greyscale

See col. 2, first paragraph under Detailed Description.  FIG. 2 uses two optical detectors 21, 23 providing feedback to controller 22, which controls the variable gain device 20.

    PNG
    media_image6.png
    396
    155
    media_image6.png
    Greyscale

In particular, it teaches that it was known to detect the failure of an optical source and, in response, to increase gain of the amplifier to maintain constant power.  See, for example, col. 3, third paragraph:
(6)   Considering fault conditions, should the source of an optical signal fail, AGC arrangement 11 forming part of that channel would increase its gain in an attempt to maintain a constant power at point 12. This would happen at each OADM in the ring subsequent to the failure so that the through gain for this failed channel would be substantially increased, say by X dB. The overall loop gain in a ring of N OADMs would be increased by N.times.X dB. As an example, take X=10 dB and N=8, then the loop gain would increase by 80 dB which is more than the loss of the optical switches at the source and sink nodes. The loop gain around the ring would be far greater than unity so oscillation would then occur at the wavelength of this optical channel. 
At col. 3, fifth paragraph, a more sophisticated approach is described in which the feedback loop for the variable gain device is overridden:
(8)   Referring to FIG. 2, the input port 10 is connected to the output port 12 via a variable gain/loss device 20. The port 12 is also connected via an optical power detector 21 to a control unit 22 which adjusts the gain or loss of the device 20, so as to comprise a feedback loop. An additional optical power detector 23 at the input port 10 feeds a threshold detector 24, such that when the optical power level at port 10 falls below a threshold value (the fail condition) the output of a comparator 24 changes state. The threshold value is set by the reference input 25 and it is this threshold which determines the level at which an input channel is present or absent. If necessary, the threshold can be adjusted to determine an optimum level for reliability of operation. The comparator 24 provides an additional input to the control unit 22 to disable the feedback loop, and to force the variable gain/loss device 20 to its lowest gain or maximum loss. In practice, the device 20 may be a variable gain amplifier having a gain characteristic which is flat across the wavelength band of interest, or alternatively it can be a variable attenuator followed by a preset-gain amplifier. 
FIG. 3 illustrates an alternative embodiment using only an optical detector 31 after the variable gain/loss device 30.  

    PNG
    media_image7.png
    672
    284
    media_image7.png
    Greyscale

See col. 4, first paragraph:
(9) Referring to FIG. 3, an alternative arrangement is shown which avoids the need for the second optical detector 23 of FIG. 2. In addition to illustrating the AGC arrangement 11, it shows modifications to the optical switching unit of FIG. 1. A feedback loop comprises a variable gain/loss device 30, an optical power detector 31, and a control unit 32, in a manner similar to FIG. 2. The optical detector 31 is coupled to one input of a comparator 33 whose output changes state to the fail condition if the optical power at point 12 is less than the value the AGC loop is attempting to be maintain. This mechanism cannot be used directly to set the AGC loop to minimum gain/max loss because recovery from this condition would not be possible. The fail condition is signalled to the next OADM in the ring via a supervisory channel transmitter 34. The supervisory channel may be carried on an optical channel additional to those carrying traffic, known as an optical supervisory channel, or by other means. The next OADM on the ring extracts the signalled condition of the optical channels by means of the supervisory channel receiver 17 and by knowledge of the configuration of the optical switch can determine in control logic 18 whether the failed optical channel is connected to one of its variable gain/loss devices 30. If it is, the control logic 18 overrides the AGC loss forcing it to set the variable gain/loss device 30 to lowest gain/maximum loss. The fault condition is signalled on to the next OADM as before on the supervisory channel via the supervisory channel insert unit 34.

US 2002/0109906 (Grubb) teaches a WDM system using pumps 30 to amplify a WDM signal, and a controller 34 to control the pumps.  FIG. 2 shows the general system in which the pump 30 provides pumping light to different fibers carrying different signals.  

    PNG
    media_image8.png
    740
    512
    media_image8.png
    Greyscale

FIGS. 3a and 3b illustrate more details of embodiments of the amplifier 14 in FIG. 2.

    PNG
    media_image9.png
    510
    543
    media_image9.png
    Greyscale


Control Amplification.
Grubb teaches the use of a controller to control the amplification.  See, for example:
[0053] FIG. 3b illustrates another embodiment of the signal varying device 14 including a controller 34 and a pump coupler 36. The controller 34 monitors one or more characteristics of the optical signals in the fiber 28 and controls the device 14, such as by controlling the pump power supplied via one or more of the pump sources 30. The controller 34 can also be used to control devices other than amplifiers, such as variable attenuators and filters. The controller 34 can be connected to the fiber 28, such as via an optical tap 38 and an electrical to optical converter 40, or via another device, such as a receiver 18 or other device in an optical processing node 12. The controller 34 can monitor the signals on an individual wavelength basis or in one or more groups of wavelengths. The controller 34 can use one or more devices to monitor the wavelengths, such as optical spectrum analyzers, tunable receivers, error rate test devices, etc.

Characteristics that are monitored.
Specific examples of the characteristics of the optical signals that are monitored and used to control the pumps include the number of wavelengths/channels being used in the system.  See, for example Grubb at:
 [0054] The controller 34 can provide for dynamic control over the signal varying devices 14, such as to compensate for variations in environmental conditions or in the system 10. Typical system 10 variations include the number of wavelengths/channels being used in the system 10, signal processing occurring at the processing nodes 12, replacement or degradation of system components, failures in the system, etc. The controller 34 also allows the signal varying devices 14 to be roughly calibrated prior to insertion into the system 10, and then to be dynamically adjusted under the actual operating conditions of the system 10 to provide the desired performance.

Raman and EDFA Amps
Grubb also teaches to use both Raman and EDFA amplifiers.  See FIG. 3a:

    PNG
    media_image10.png
    205
    449
    media_image10.png
    Greyscale

[0095] The amplifiers 66 and attenuators 68 can be single or multiple stages, and can include EDFAs, Raman amplifiers, and/or other gain flattening amplifier configurations. The amplifiers 66 and attenuators 68 can include concentrated and/or distributed amplifiers, other combinations that provide fixed or variable gain and/or attenuation, and can also include other components, such as gain flattening filters. The amplifiers 66 and attenuators 68 can be controlled, for example, by varying the pump power, which can be provided locally or remotely. Such control can be affected by the local controllers 34 and remote controllers 60 and can allow a single device to operate as both an amplifier and an attenuator, as necessary to achieve the desired signal characteristics.

Varying Pump Power, Wavelengths, and Spacing
Grubb also teaches that varying the pump power, wavelength, and spacing can be used to control the amplification profile.  See, for example:
 [0076] The signal variation profile may be varied by varying the number of pump wavelengths, the choice of wavelengths, the wavelength powers, and the wavelength spacing. Other variations, such as varying the pump power for one or more pump wavelengths, with or without changing the total pump power, may also be used to change the signal variation profile over part of all of the wavelength range. The pump wavelengths are often selected to provide sufficient overlap of the gain profiles to control the gain at one or more wavelengths in the transmission wavelength range. Decreasing the spacing intervals of the pump wavelengths can increase the uniformity of the intensity profile, but it also increases cost and power consumption. 

The prior art of record fails to teach, in combination with other claim limitations, the channel holder source configured to emulate full-fill channel conditions on the fiber span as recited in claims 2-8 and 12-18.  The prior art of record also fails to teach, in combination with other claim limitations, further comprising an OTDR configured to measure the fiber span for some of the data as recited in claims 9 and 19.  The prior art of record also fails to teach, in combination with other claim limitations, wherein the target launch power is based on a fiber type in the fiber span and measured loss in the fiber span, as recited in claims 10 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636